Citation Nr: 0425552	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  99-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back syndrome, currently evaluated in combination as 50 
percent disabling.

2.  Entitlement to an increased evaluation for chronic low 
back syndrome, evaluated as 20 percent disabling prior to 
February 9, 2004.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to 
November 1984.  He had additional unverified service from 
November 1973 to August 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to an increased evaluation for chronic low back 
syndrome, evaluated as 20 percent disabling.

On December 13, 2000, a videoconference hearing was held 
before Bettina S. Callaway, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in March 2001 when 
it was remanded for additional development.  In July 2003 
this case was again before the Board, when it was remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  The requested development has been 
completed.

In a March 2004 rating decision, the evaluation of the 
appellant's chronic low back syndrome was increased from a 20 
percent disability rating to a combined disability rating of 
50 percent, based upon a 40 percent disability rating for 
limitation of motion of the lumbar spine, a 10 percent 
disability rating for neurological impairment of the 
appellant's right foot, and a 10 percent disability rating 
for neurological impairment of the appellant's left foot.  
The increased rating was effective from February 9, 2004.

It is unclear whether the March 2004 rating decision included 
a bilateral factor for the disabilities of the appellant's 
feet.  This matter is referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  Prior to September 23, 2002, only the earlier criteria 
for rating the appellant's lumbar spine disability are 
applicable.

4.  The most recent criteria for rating the appellant's 
lumbar spine disability are applicable only from September 
26, 2003.

5.  With respect to the period of time subsequent to 
September 2002, neither the pre-September 2002 nor the 
amended criteria for rating effective September 23, 2002, are 
more favorable to the appellant.

6.  With respect to the period of time subsequent to 
September 2003, none of three sets of rating criteria is most 
favorable to the appellant.

7.  Prior to February 9, 2004, the appellant's chronic low 
back syndrome was manifested by pronounced intervertebral 
disk syndrome with persistent symptoms and little 
intermittent relief.

8.  Since February 9, 2004, the appellant's chronic low back 
syndrome has been manifested by pronounced intervertebral 
disk syndrome with persistent symptoms and little 
intermittent relief resulting in incapacitating episodes of 
at least six weeks duration in the previous twelve-month 
period.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating, but no 
higher, were met prior to February 9, 2004.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 68 
Fed. Reg. 51454, 51456 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

2.  The criteria for a 60 percent disability rating, but no 
higher, have been met from February 9, 2004.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 68 
Fed. Reg. 51454, 51456 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA medical records from April 1998 to November 2002 show 
treatment of the appellant for chronic low back pain.  In 
June 1998 the appellant was treated as a VA outpatient for 
low back pain.  Straight leg raise testing was positive 
bilaterally.  The appellant was able to flex his spine 
forward to 25 degrees, extend it backward to 20 degrees, and 
flex it laterally to 20 degrees bilaterally.

At a January 1999 VA spine examination, the appellant 
complained that he had difficulty walking, stooping, bending, 
and driving because of his lumbar spine disability.  He took 
pain medication and a muscle relaxant and underwent physical 
therapy to treat his disability.  He had missed approximately 
21 days from work during the previous year.  He also 
complained that his right leg occasionally gave out on him.  
On examination, the appellant had a slight positive straight 
leg raising test on the right at 60 degrees and diminished 
light touch and pinprick in the posterior right thigh, the 
right calf, and the toes of his right foot.  His deep tendon 
reflexes were knee jerks of 3+ on the left and 2 to 3+ on the 
right and ankle jerks of 3+ on the left and 1+ on the right.  
The appellant walked with a slight limp off of the right leg.  
He could toe and heel walk but would not squat due to back 
pain.  There was some spasm of the lumbar spine.  The 
appellant was able to flex his spine forward to 10 degrees 
actively and laterally to 10 degrees bilaterally.  The 
examiner questioned the degree of loss of motion.  He 
attributed some of the loss of motion to symptom 
magnification.  The appellant was able to rotate his spine 30 
degrees to the right and zero degrees to the left and extend 
it to 15 degrees.  The examiner opined that there was 
moderate loss of function due to pain.  Electromyography 
(EMG) and nerve conduction studies of the lower limbs showed 
no evidence of radiculopathy in the lower limbs.  The 
examiner added that EMG studies were notoriously inaccurate 
in minor disease.  The examiner diagnosed lumbosacral spine 
strain and right nerve root irritation.

In his July 1999 notice of disagreement, the appellant 
complained of severe back and leg pain aggravated by driving.  
He had difficulty with climbing stairs, bending, lifting, 
prolonged standing, and prolonged walking.  He had chronic 
pain for which he took several medications.

In August 1999 the appellant was treated as a VA outpatient 
for complaints of low back pain.  He walked with a mild limp 
to the right.  There was mild tenderness over the right lower 
paraspinals.  He was able to flex his spine forward to 50 
degrees, extend it backward to 20 degrees, flex it laterally 
to 30 degrees bilaterally, and rotate it laterally to 25 
degrees bilaterally.  Straight leg raise testing was positive 
at 15 degrees bilaterally.  The appellant was unable to walk 
on his heels and tip toes.  The appellant was provided with a 
cane.

In November 1999 the appellant was treated as a VA outpatient 
for complaints of chronic low back pain.  He was able to flex 
his spine forward to 60 degrees, extend it backward to 20 
degrees, and flex it laterally to 35 degrees bilaterally.  
The appellant was able to walk on his heels and tip toes with 
some difficulty.  Magnetic resonance imaging scan of the 
appellant's lumbar spine showed mild desiccation and mild 
posterior loss of disk height at L4-5 causing the majority of 
the bilateral foraminal encroachment.  There was also severe 
chronic desiccation at L5-S1 with an annular bulge, causing 
complete foraminal encroachment of the inferior aspect of 
both foramina.  There was no focal finding of herniated 
nucleus pulposus.  Physical therapy had failed to relieve the 
appellant's symptoms.

In February 2000 the appellant was treated as a VA outpatient 
for complaints of chronic low back pain.  There was mild 
tenderness over the lower paraspinals.  He was able to flex 
his spine forward to 30 degrees, extend it backward to 15 
degrees, and flex it laterally to 20 degrees bilaterally.  
The appellant was unable to walk on his heels.  At a 
neurological consultation later that month, the appellant had 
decreased sensation at right L4, S1.  He had absent knee 
jerks and ankle jerks.  Straight leg raise testing was 
negative bilaterally.  The appellant's gait was within normal 
limits.

In August 2000 the appellant was treated as a VA outpatient 
for complaints of chronic low back pain.  There was mild 
tenderness over the lower paraspinals.  He was able to flex 
his spine forward to 30 degrees.  A lumbar corset was 
prescribed.

At a December 13, 2000 videoconference hearing, the appellant 
testified that he was employed as a housekeeping aide.  He 
missed approximately two days per month because of his back 
disability.  He took Motrin and Tylenol for his back pain and 
received injections of Demerol.  He stated that his legs 
occasionally gave way.

At a June 2001 VA spine examination, the appellant reported a 
history of chronic low back pain as well as stiffness and 
weakness of the low back.  He had periods of flare-ups with 
limitation of motion and functional impairment during the 
flare-ups.  The appellant ambulated with a limp but used no 
orthopedic device.  On examination, there was objective 
evidence of painful motion, spasm, weakness, and tenderness.  
There was also some degree of vertebral muscle spasm in the 
lumbosacral area.  There was decreased sensory sensation to 
light touch.  Knee jerk and ankle jerk reflexes were absent.  
Pain was greater on ambulation.  There was some tenderness 
over the lower paraspinals.  The appellant could not walk on 
his heels.  He tiptoed with difficulty.  The appellant was 
able to flex his spine forward to 30 degrees, extend it 
backward to 15 degrees, flex it laterally to 20 degrees 
bilaterally, and rotate his spine laterally to 25 degrees 
bilaterally.  There was moderate to severe functional loss 
due to pain.  Goldthwait's sign was negative.  
Electromyography and nerve conduction studies revealed 
bilateral tibial neuropathy and bilateral L4 nerve root 
irritation.  Magnetic resonance imaging in November 1999 
revealed mild desiccation and mild posterior loss of disk 
height at L4-5 causing the majority of the bilateral 
foraminal encroachment.  There was also severe chronic 
desiccation at L5-S1 with an anular bulge, causing complete 
foraminal encroachment of the inferior aspect of both 
foramina.  There was no focal finding of herniated nucleus 
pulposus.  The examiner diagnosed chronic low back pain with 
foraminal encroachment, with moderate to severe functional 
limitation loss due to pain; bilateral tibial neuropathy; and 
bilateral L4 nerve root irritation.

At a June 2001 VA peripheral nerves examination, the 
appellant complained of constant back pain.  The pain 
radiated to his hips and legs, more on the right than on the 
left.  He slept on a pallet on the floor or in a recliner in 
order to get some relief.  He had difficulty sitting for long 
periods of time.  He was treated with Tylenol, Tylenol with 
codeine, acupuncture, and occasional injections of Demerol.  
He had worn a transcutaneous electrical nerve stimulation 
unit previously but no longer did so.  The examiner noted 
that the appellant denied bladder or bowel dysfunction.  The 
appellant ambulated with a limp and stated that his legs 
occasionally gave way.  On examination, there was some 
decrease in sensory sensation to light touch.  No motor 
impairment was noted.  There was no paralysis, neuritis, or 
neuralgia noted.  No muscle wasting or atrophy was noted.  
The examiner diagnosed chronic low back pain with moderate to 
severe functional limitation loss due to pain.

In a September 2001 statement, the appellant asserted that 
his back disability did include bowel and urine problems and 
that he had advised the examiner who had conducted the VA 
spine and peripheral nerves examinations of those problems at 
the time of the examinations.

VA computed tomography examination of the appellant's lumbar 
spine in January 2002 showed mild degenerative discs at L5-
S1, minimal spondylosis, and osteoarthritis of the facet 
joints at L3-4.  There was no disc herniation.  A clinical 
history of severe pain with numbness down both legs was 
noted.

In February 2002 the appellant resumed VA physical therapy 
treatment of his lumbar spine disability, which consisted of 
severe back pain with radiation down both legs.

At a February 9, 2004 VA spine examination, the examiner 
reviewed the appellant's claims folder and examined the 
appellant.  The appellant complained of constant, intense 
pain in the low back and legs.  He was treated with 
injections, Toradol, and B12.  He complained of numbness in 
his low back and legs.  He used a walking stick most of the 
time, except at work where he was not permitted to use it.  
He did not use a brace.  He was able to walk less than one 
mile.  He fell regularly.  He had difficulty walking, 
bathing, toileting, and dressing.  He was employed as a 
housekeeping aide.  He drove only to work.  His recreational 
activity consisted of walking.  On examination, the 
appellant's gait was very slow and clumsy with a cane.  There 
was asymmetry in the rhythm of his spinal movements.  He was 
able to flex his spine forward to 24 degrees, extend it 
backward zero degrees, and flex it left to 8 degrees and 
right to 10 degrees.  There was objective evidence of painful 
motion, and motion stopped where the pain began.  The 
appellant could flex forward 12 degrees.  Neurological 
examination showed deep tendon reflexes were absent.  
Approximately every two weeks, the appellant received an 
injection and stayed in bed for two days thereafter.  The 
examiner diagnosed degenerative joint disease of the 
lumbosacral spine with foraminal encroachment.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the appellant's increased rating claim was received on July 
1, 1998.  Thereafter, in a rating decision dated in March 
1999, the appellant's claim was denied.  Only after that 
rating action was promulgated did VA, on May 23, 2003, 
provide notice to the appellant regarding what information 
and evidence is needed to substantiate his increased rating 
claim, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.  Nevertheless, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
on May 23, 2003, was not given prior to the first AOJ 
adjudications of the claim, the notice was provided by VA at 
that time, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated.  A Supplemental Statement of the Case (SSOC), 
adjudicating the appellant's claim, was provided to the 
appellant in March 2004.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error to the appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  A letter from the AMC dated on May 23, 2003, 
complied with these requirements.

Additionally, the Board notes that the May 23, 2003 letter to 
the appellant properly notified him of his statutory rights.  
That is, even though the letter requested a response within 
30 days, a recently enacted amendment to the VCAA clarified 
that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§§ 5102, 5103).

As for VA's duty to assist a veteran, the appellant's service 
medical records and VA medical records have been obtained.  
In January 2003 the appellant requested that his current VA 
medical records be obtained.  Although no VA medical records 
have been obtained since that time, VA medical records have 
been obtained through November 2002, only three months prior 
to the appellant's request.  Additionally, in February 2004 
the appellant was provided with a VA examination to evaluate 
the severity of his lumbar spine disability, so the current 
status of his disability has been ascertained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The appellant 
was provided VA examinations in January 1999, June 2001, and 
February 2004.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further, VA's efforts 
have complied with the instructions contained in the March 
2001 and July 2003 Remands from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  There is no 
reasonable possibility that further assistance to the 
appellant would substantiate his claims.  See 38 C.F.R. § 
3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

Regarding musculoskeletal disabilities, such as the 
appellant's lumbar spine disability, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2003).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59 (2003); see DeLuca, 8 Vet. 
App. 202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2002); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2002).

Prior to February 9, 2004, the appellant's service-connected 
chronic low back syndrome was rated 20 percent disabling 
under Diagnostic Code 5295 as lumbosacral strain for 
lumbosacral strain manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating lumbar spine 
disabilities.  The first regulatory change affected only the 
rating criteria for intervertebral disc syndrome.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  The regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were again revised effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003), 69 Fed. Reg. 
32449-32450 (June 10, 2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits."); see also VAOPGCPREC 1-
2004 (July 15, 2004).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to September 
23, 2002, the Board cannot apply the first set of revised 
regulations.  For any date prior to September 26, 2003, the 
Board cannot apply the second set of revised regulations.

The old regulations were provided in an August 1999 statement 
of the case.  Both sets of the new regulations were 
considered in a March 2004 supplemental statement of the case 
(SSOC).  Therefore, the appellant and his representative were 
given notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to all 
three sets of regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Prior to the regulatory changes, Diagnostic Code 5295 
provided a 20 percent disability rating for muscle spasm on 
extreme forward bending, loss of lateral spine motion in a 
standing position.  The highest disability rating under this 
diagnostic code, a 40 percent disability rating, was 
warranted for symptoms of a severe lumbosacral strain with 
listing of whole spine to opposite side; positive 
Goldthwaite's sign; marked limitation of forward bending in 
standing position; loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space; or some of these symptoms with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Turning to the other diagnostic codes that provided higher 
disability ratings for lumbar spine disabilities, there is no 
evidence of a vertebral fracture to warrant a higher 
evaluation under Diagnostic Code 5285 for residuals of 
fracture of vertebra.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003).  Likewise, there is no evidence of ankylosis of 
the lumbar spine to warrant a higher evaluation under 
Diagnostic Code 5289.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2003).  The appellant has consistently demonstrated 
motion of his lumbar spine although his ability to flex and 
extend his spine has decreased.

The appellant has shown limitation of motion of his lumbar 
spine.  Under Diagnostic Code 5292, severe limitation of 
lumbar spine motion warranted a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The appellant has also shown symptoms of intervertebral disc 
syndrome.  Diagnostic Code 5293 provided for a 60 percent 
disability rating for pronounced intervertebral disc syndrome 
with little intermittent relief and persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome, as exemplified by recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the first set of amended criteria, intervertebral disc 
syndrome under Diagnostic Code 5293 is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent disability rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  If incapacitating episodes had a total duration 
of at least four weeks but less than six weeks during the 
past twelve months, then a 40 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  When intervertebral 
disc syndrome is evaluated on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (2) (2003).

Under the second set of amended criteria, a back disability 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, is rated 100 percent disabling.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine to greater than 30 degrees but not 
greater than 60 degrees, for combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  68 Fed. Reg. 
51454, 51456 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  Id. (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note (1)).  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  Id. (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note (2)).  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
above.  Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  Id. (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (3)).  
Each range of motion measurement should be rounded to the 
nearest five degrees.  Id. (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243, Note (4)).  Unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243, Note (5)).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent disability 
rating is assigned for intervertebral disc syndrome 
manifested by incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  A 40 
percent disability rating is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  68 Fed. Reg. 51454, 51456 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  
For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  69 Fed. Reg. 32449, 32450 (June 10, 2004) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1)).  When intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment is 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1)).


1.  Prior to February 9, 2004

Prior to February 9, 2004, the appellant's chronic low back 
syndrome was manifested by intervertebral disk syndrome.  
Magnetic resonance imaging in November 1999 revealed mild 
desiccation and mild posterior loss of disk height at L4-5 
causing the majority of the bilateral foraminal encroachment.  
There was also severe chronic desiccation at L5-S1 with an 
annular bulge, causing complete foraminal encroachment of the 
inferior aspect of both foramina.  There was no focal finding 
of herniated nucleus pulposus.  The examiner diagnosed 
chronic low back pain with foraminal encroachment, with 
moderate to severe functional limitation loss due to pain; 
bilateral tibial neuropathy; and bilateral L4 nerve root 
irritation.  The appellant has consistently shown positive 
straight leg raise tests bilaterally.  He has also shown 
muscle spasm and diminished light touch and pinprick 
sensation in his lower extremities.  In February 2000 the 
appellant had absent knee jerks and ankle jerks.  The 
appellant's symptoms have not been relieved by the use of 
muscle relaxants, physical therapy, or pain medications.  
Thus, the appellant's symptoms have been persistent with 
little intermittent relief.  Under the old rating criteria in 
effect prior to September 23, 2002, Diagnostic Code 5293 
provides a 60 percent disability rating for pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  The evidence supports a 60 
percent disability rating under this diagnostic code.

As noted previously, the appellant does not have ankylosis of 
the lumbar spine.  No other diagnostic code pertaining solely 
to the lumbar spine, under any of the sets of regulatory, 
provides for a disability rating greater than 60 percent.  
Thus, the appellant may obtain a greater disability rating 
only if the appellant could obtain a greater disability 
rating by combining under 38 C.F.R. § 4.25 separate 
evaluations for the appellant's chronic orthopedic and 
neurologic manifestations for chronic low back syndrome along 
with evaluations for all other service-connected 
disabilities.

The Board notes that the appellant's symptoms include 
limitation of motion of his lumbar spine and diminished 
sensation of the lower extremities.  In rating peripheral 
nerve disability, neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
to be assigned for neuritis not characterized by organic 
changes will be that for moderate incomplete paralysis, or 
with sciatic nerve involvement, for moderately severe 
incomplete paralysis.  38 C.F.R. § 4.123 (2003).  Peripheral 
neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2003).  General rating 
criteria for diseases of the peripheral nerves provide that 
the term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.  
38 C.F.R. § 4.124a (2003).  When involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  Id.  The words "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. 4.6 (2003).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. 4.2, 4.6 (2003).

To the extent that the appellant has muscle impairment, a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2003).  Muscle Groups XI and XII affect propulsion 
thrust in walking, plantar flexion and dorsiflexion of the 
foot, stabilization of the arch of the foot, flexion and 
extension of the toes, and flexion of the knee.  38 C.F.R. 
§ 4.73, Diagnostic Codes 5311, 5312 (2003).  Disability 
associated with the sciatic nerve also manifests itself as 
weakness or other functioning of these areas of the lower 
extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2003).  Thus, compensating the appellant for muscle and 
neurologic disability in the lower extremity is precluded by 
38 C.F.R. § 4.55.  See also 38 C.F.R. § 4.14 (2003) 
(prohibiting "pyramiding," or compensating a veteran twice 
for the same symptomatology); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).

In this case, the appellant has no more than mild incomplete 
paralysis of the sciatic nerve.  His sensation was diminished 
but still present.  There has been some muscle weakness in 
that the appellant occasionally falls when his legs become 
fatigued.  As noted above, sensory impairment alone should 
not be rated as more than mild, or at most, moderate 
impairment.  Therefore, it is appropriate to consider the 
appellant's overall neurological impairment as mild.  The 
appellant has shown severe limitation of the lumbar spine.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating under Diagnostic Code 5292.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Mild 
incomplete paralysis of the sciatic nerve warrants a 10 
percent disability rating under Diagnostic Code 8520.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002).  The 
appellant is also service-connected for hypertension with 
sinus bradycardia, evaluated as 10 percent disabling, and 
status postoperative gastrectomy and vagotomy, evaluated as 
20 percent disabling.  Combining (not adding) the 40 percent 
rating, the 20 percent rating, and the three 10 percent 
disability ratings (including one for each of the appellant's 
lower extremities), in accordance with 38 C.F.R. § 4.25, the 
appellant would be entitled to a 65 percent rating.  
38 C.F.R. § 4.25 (2003).  In contrast, combining a 60 percent 
disability rating for intervertebral disk syndrome with the 
20 and 10 percent disability ratings for the appellant's two 
other service-connected disabilities results in a 71 percent 
rating.  Because the combined 65 percent disability rating is 
less than the 71 percent disability rating resulting when 
using the 60 percent rating that the Board has determined is 
warranted when rating the appellant based upon intervertebral 
disc syndrome, it is more favorable to evaluate the 
appellant's chronic low back syndrome under the single 
diagnostic code for intervertebral disk syndrome than to rate 
his symptoms separately.  The preponderance of the evidence 
is against a disability rating greater than 60 percent under 
any of the diagnostic criteria prior to February 9, 2004.


2.  Since February 9, 2004

The appellant's symptoms at the February 2004 VA spine 
examination were essentially the same as the appellant's 
symptoms prior to that date.  The appellant had persistent 
symptoms of intervertebral disk syndrome with little 
intermittent relief.  Mild neurologic impairment of the 
sciatic nerve was shown.  It was also shown that the 
appellant required bedrest for treatment of his chronic low 
back syndrome approximately 52 days out of the year, or more 
than 7 weeks.  Thus, the analysis to determine a disability 
rating for the appellant's symptoms since February 9, 2004, 
is identical to the analysis shown above for his symptoms 
prior to that date.  It is more favorable to evaluate the 
appellant's chronic low back syndrome under the single 
diagnostic code for intervertebral disk syndrome than to rate 
his symptoms separately as limitation of motion of the spine 
and mild impairment of the sciatic nerve.  Accordingly, the 
preponderance of the evidence supports a 60 percent 
disability rating, but no higher, since February 9, 2004.

In determining the disability ratings for the appellant's 
lumbar spine disorder, the Board has considered the overall 
disability picture demonstrated by the record to arrive at 
the appropriate level of functional impairment such to 
provide for fair compensation in this case.  The Board finds 
that the evidence supports a disability rating of 60 percent 
for pronounced intervertebral disc syndrome.  This rating is 
based on consideration of all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly because the appellant's disability is manifested 
primarily by attacks of pain. 



ORDER

Entitlement to a disability rating of 60 percent, but no 
higher, for chronic low back syndrome, prior to February 9, 
2004, is granted.

Entitlement to a disability rating of 60 percent, but no 
higher, for chronic low back syndrome, since February 9, 
2004, is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



